PARTIALLY CONCURRING OPINION.
I concur in the result here reached. The statement in the opinion that everybody knows "that during the war there has been and is now great overcrowding on all public carriers of passengers" and the holding that "the courts are authorized to take judicial notice without any proof of what everybody knows," are not necessary for the decision of this case and I prefer to express no opinion thereon. The overcrowding of busses of the two parties to this proceeding was conceded at the trial and supported by evidence. The overcrowding vel non of busses on highways other than the one here involved is not material hereto and taking judicial notice thereof adds nothing to the rights of the parties hereto.